

	

		II

		109th CONGRESS

		2d Session

		S. 2201

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Obama (for himself,

			 Mr. Inouye, Mrs. Murray, and Mr.

			 Lautenberg) introduced the following bill; which was read twice and

			 referred to the Committee on Commerce,

			 Science, and Transportation

		

		A BILL

		To amend title 49, United States Code, to modify the

		  mediation and implementation requirements of section 40122 regarding changes in

		  the Federal Aviation Administration personnel management system, and for other

		  purposes.

	

	

		1.Short

			 TitleThis Act may be cited as

			 the Federal Aviation Administration

			 Fair Labor Management Dispute Resolution Act of

			 2006.

		2.Federal Aviation

			 Administration Personnel Management SystemSection 40122(a)(2) of title 49, United

			 States Code, is amended to read as follows:

			

				(2)Implementation

				of disputed plan

					(A)MediationIf

				the Administrator does not reach an agreement under paragraph (1) with the

				exclusive bargaining representatives, the services of the Federal Mediation and

				Conciliation Service shall be used to attempt to reach such agreement.

					(B)Congressional

				actionIf the services of the Federal Mediation and Conciliation

				Service do not lead to an agreement, the Administrator shall transmit to the

				Senate and the House of Representatives the proposed change to the personnel

				management system, together with the objections of the exclusive bargaining

				representatives to the change and the reasons for such objections. The

				Administrator may not implement the proposed change unless a bill is enacted

				into law that specifically authorizes the change during the 60-day period

				beginning on the date on which both Houses of Congress receive the proposed

				change transmitted by the Administrator. For purposes of this subparagraph, the

				60-day period shall not include any period during which Congress has adjourned

				sine die.

					(C)Binding

				arbitrationIf a bill described in subparagraph (B) is not

				enacted into law within the 60-day period, the Administrator and the bargaining

				representatives shall submit the proposed change to binding arbitration in

				accordance with the provisions of subchapter IV of chapter 5 of title 5, United

				States

				Code.

					.

		3.Effective

			 DateThe amendment made by

			 this Act shall apply to changes described in section 40122(a)(1) of title 49,

			 United States Code, being negotiated on or after the date of the introduction

			 of this Act.

		

